This is a proceeding in error to the judgment of the Common Pleas Court of Hamilton county in an action against an administrator upon a rejected claim. That court instructed a verdict for the administrator, overruled the motion for a new trial, and entered judgment in his favor. The plaintiff prosecuted error to this court.
The plaintiff was divorced from Frank Swearingin in 1920. In granting the divorce, the court decreed, inter alia, that "the said defendant pay to the plaintiff as a reasonable alimony in money the sum of Twelve ($12.00) Dollars per week on each and every Monday, commencing upon entry hereof."
Frank Swearingin died in 1932, and the defendant was appointed administrator on July 15, 1932.
The plaintiff, on or about July 5, 1933, presented a claim for unpaid installments under this decree aggregating $4,732. The administrator rejected the claim, and action on it was filed against the administrator on July 13, 1933.
The answer of the defendant alleged two defenses: (1) A general denial, and (2) that he was duly appointed administrator of the estate of Frank Swearingin on July 15, 1932, and that this action not having been filed until July 13, 1933, was barred by the terms of Section 10509-144, General Code. *Page 223 
The plaintiff in her petition affirmatively alleged that the defendant was the duly authorized administrator, but did not state the time of the appointment. She filed no reply.
While the evidence relating to the amount of the delinquent installments is rather fragmentary and inconclusive, there was no serious denial of the amount.
There was no denial of the date of the appointment.
At the close of all the evidence, the court sustained the defendant's motion for an instructed verdict on the ground that the claim was barred under the terms of Section 10509-144, General Code.
It is claimed here that the court erred for the following reasons:
(1) It is urged that this claim being upon a judgment, it was not necessary to present it to the administrator for allowance. It seems to us a sufficient answer to this contention to say that the claim was presented and rejected, and neither Section 10509-133, General Code, prescribing that actions upon rejected claims must be brought within two months, nor Section 10509-144, General Code, prescribing that no administrator shall be held to answer to the suit of any creditor unless it be commenced within two months after the expiration of nine months following his appointment, is limited in application to claims that arerequired to be presented for allowance.
However, we are also of the opinion that it was necessary to present this claim for allowance. Section 10509-112, General Code, makes no exception to the requirement that claims must be presented for allowance or rejection, but since the law does not require the doing of a futile thing, it has been held, among other instances, that if the claim is of such a character that it conclusively proves itself, leaving no discretion to the administrator to reject it, no presentation is necessary. It is claimed this is that sort of a case. *Page 224 
We do not think so. Clearly the amount of the delinquencies was a proper subject for the investigation of the administrator. No judgment of any court had foreclosed placing that in issue.
Certain cases have been cited: Musser's Exr. v. Chase, 29 Ohio St. 577, held that a pending action could be revived without presenting the claim in suit to the administrator; Ambrose,Admr., v. Byrne, Exr., 61 Ohio St. 146, 55 N.E. 408, decided that the lien of a judgment was not lost by failure to present the judgment as a personal claim against the estate; McCoun,Admr., v. Weiskettle, 6 Dec. Rep., 805, 8 Am. L. Rec., 303, differs from Musser's Exr. v. Chase, supra, only in that the revivor was of a judgment for alimony. Clearly these cases holding that the statute was not intended to apply to a continuance of pending litigation and that failure to present the claim did not destroy an existing proprietary interest in the property, are wholly inapplicable to this case of an unadjudicated claim, based on the failure to comply with a court order, for an aggregate amount undetermined and indeterminate at the time the order was made.
(2) Finally, it is urged that the period of limitation did not begin to run after the appointment of the administrator unless notice of his appointment was made within one month thereafter, as provided in Section 10509-6, General Code, and inasmuch as there was no allegation or proof that such notice was published, an essential element was lacking to the raising of the bar.
It seems clear from Sections 10509-154 and 10509-158, General Code, that in order that lapse of time may bar the action, notice of the appointment must be given in accordance with the statute. The administrator relying upon the statute as an affirmative defense has the burden of proving all the conditions necessary to start the running of the statutory period. Now does *Page 225 
the absence of an express allegation that notice was given and a failure to introduce any affirmative evidence show the absence of this essential element to the running of the statute? In starting to answer this question, it should be observed that Section 10509-6, General Code, places the duty of publishing notice upon the probate judge and not upon the administrator. It is made a part of the official duty of a judicial officer. There is a presumption that an official has performed the duties of his office. 17 Ohio Jurisprudence, 129. This is a presumption of law. In 10 Ruling Case Law, 881, it is said that: "The presumption that public officers in the discharge of their duties have observed all proper formalities has been said to be one of law and not of fact." A multitude of cases could be cited in support of these propositions.
It is provided by Section 11331, General Code, that: "Neither presumptions of law, nor matters of which judicial notice is taken, need be stated in a pleading."
For a list of things presumed, and that, therefore, need not be pleaded or proved, see Bates' Pleading (4th Ed.), 185 to 187.
We have reached the conclusion that in the absence of countervailing evidence, it must be presumed that the probate judge published notice of the appointment of the administrator within thirty days after the appointment, that it was not necessary to allege the fact in the answer, and that in passing upon the motion for an instructed verdict the trial court was required to rule as though the fact had been both alleged and proven.
(3) It is suggested that the pleading and proof were insufficient because there was no averment or proof negativing the possibility that the court may have extended the time for the collection of the assets, as authorized by Section 10509-144, General Code. We deem that possibility to be an exception and a *Page 226 
matter of avoidance by way of reply to the plea of the statute. 17 Ruling Case Law, 1002, 1004, 1005. The burden of proof of an extension was on the plaintiff. While there are many exceptions, the ordinary rule is that the person who affirms must prove.
For these reasons, the judgment is affirmed.
Judgment affirmed.
ROSS, P.J., concurs.